UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MICHAEL PICARD,                         :
                                         :
                          Plaintiff,     :      19cv3059 (DLC)
                 -v-                     :
                                         :     OPINION AND ORDER
 DARCEL D. CLARK, in her official        :
 capacity as District Attorney for       :
 Bronx County and MICHAEL MAGLIANO, in :
 his official capacity as Chief of       :
 Public Safety for the New York Unified :
 Court System,                           :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

APPEARANCES

For the plaintiff:
Brian Hauss
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004

For defendant Darcel D. Clark:
Zachary W. Carter
Corporation Counsel for the City of New York
Susan P. Scharfstein
Of Counsel
100 Church Street
New York, NY 10007

For defendant Michael Magliano:
Letitia James
New York Attorney General
Michael A. Berg
Assistant Attorney General
28 Liberty Street
New York, NY 10005
DENISE COTE, District Judge:

     Michael Picard (“Picard”) brings a First Amendment

challenge to a provision of New York’s criminal contempt

statute, N.Y. Penal Law § 215.50(7) (the “Act”).   The Act

prohibits speech concerning the conduct of a trial within two

hundred feet of a courthouse.   On December 4, 2017, Picard was

arrested outside the Bronx Hall of Justice for holding a sign

and distributing fliers advocating jury nullification. 1   Although

the district attorney declined to prosecute, Picard asserts he

is too afraid to continue his advocacy outside New York

courthouses.   He seeks declaratory and injunctive relief under

the First and Fourteenth Amendments.

     Picard has sued Michael Magliano (“Magliano”), Chief of

Public Safety for the New York Unified Court System, and Darcel

D. Clark (“Clark”), District Attorney for Bronx County, in their

official capacities.   The defendants have moved to dismiss

Picard’s claims on the grounds that he lacks standing to

challenge the Act and, with respect to Clark, fails to state a




1 Jury nullification refers to a juror’s inherent “power” to
ignore the law in her verdict. United States v. Carr, 424 F.3d
213, 219-20 (2d Cir. 2005) (citation omitted). While jury
nullification “is, by definition, a violation of a juror’s oath
to apply the law as instructed by the court,” it “has a long
history in the Anglo-American legal system.” United States v.
Thomas, 116 F.3d 606, 614-15 (2d Cir. 1997).

                                 2
claim.    For the reasons that follow, the motions to dismiss are

denied.



                              Background

     The Act provides, in pertinent part:

     A person is guilty of criminal contempt in the second
     degree when he engages in any of the following
     conduct:

     . . .

     7. On or along a public street or sidewalk within a
     radius of two hundred feet of any building established
     as a courthouse, he calls aloud, shouts, holds or
     displays placards or signs containing written or
     printed matter, concerning the conduct of a trial
     being held in such courthouse or the character of the
     court or jury engaged in such trial or calling for or
     demanding any specified action or determination by
     such court or jury in connection with such trial.

     Criminal contempt in the second degree is a class A
     misdemeanor.

N.Y. Penal Law § 215.50(7).    Under New York law, a class A

misdemeanor carries a maximum sentence of one year of

imprisonment.   Id. § 70.15(1).

     The following facts are taken from the complaint and

documents attached to the complaint; they are assumed to be true

for the purposes of this motion.       Picard believes that jury

nullification is an effective means to protest unjust laws.

Since early 2016, Picard has distributed flyers with information

about jury nullification outside courthouses in Connecticut,



                                   3
Massachusetts, and New York on approximately a dozen different

occasions.

     On December 4, 2017, Picard stood on the sidewalk outside

the Bronx County Hall of Justice and held up a sign that read

“Jury Info” and passed out fliers.    One side of the fliers read

“No Victim?   No Crime.   Google Jury Nullification.”   The other

side of the fliers read “‘One has a moral responsibility to

disobey unjust laws’ -- Martin Luther King Jr.”    Picard did not

discuss any particular criminal proceedings with anyone.

     Shortly after Picard began handing out fliers, a court

officer informed him that it is against the law to distribute

fliers about jury nullification within two hundred feet of a

courthouse.   When Picard refused to move, he was arrested.

     Several hours later, an assistant district attorney for

Bronx County declined to prosecute Picard, explaining in an

affidavit:

     The People decline to prosecute the instant matter due
     to insufficient evidence. On December 4, 2017, at
     8:05am, arresting officer observed defendant on the
     sidewalk in front of the courthouse, holding and
     displaying a sign with the words printed JURY
     NULLIFICATION, and displaying pamphlets stating NO
     VICTIM NO CRIME. When the arresting officer
     approached Defendant and informed him that he needed
     to be 200 feet away from the courthouse to protest,
     the defendant refused to move. Since the officer did
     not measure the distance between the defendant and the
     courthouse, the People have insufficient evidence to
     meet their burden of proof at trial and as such, the
     charges must be dismissed.



                                  4
     Since his arrest, Picard has not advocated for jury

nullification within 200 feet of a courthouse in New York State.

He fears that, if he were to do so, he would be arrested and

prosecuted for violating the Act.    Were it not for the Act, he

would continue his advocacy outside of courthouses in New York,

including in particular outside the Bronx County Hall of Justice

where he was arrested.

     Magliano and Clark moved to dismiss the complaint on July

26, 2019.   The motion was fully submitted September 13.



                            Discussion

     The defendants move to dismiss the complaint for lack of

subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(b)(1), asserting that Picard lacks standing to challenge the

Act on its face or as applied to him.    In addition, Clark moves

to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6) on

the ground that it fails to plead a claim against her with

sufficient specificity.   Both motions are denied.

I. Subject Matter Jurisdiction

     When a challenge to subject matter jurisdiction is

addressed to the complaint and premised on lack of Article III

standing, “[t]he task of the district court is to determine

whether the Pleading alleges facts that affirmatively and

plausibly suggest that the plaintiff has standing to sue.”


                                 5
Carter v. HealthPort Tech., LLC, 822 F.3d 47, 56 (2d Cir. 2016)

(citation omitted).    It is axiomatic that the irreducible

minimum of Article III standing contains three elements.

Dubuisson v. Stonebridge Life In. Co., 887 F.3d 567, 573 (2d

Cir. 2018).    The plaintiff must have “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.”    Melito v. Experian Marketing

Solutions, Inc., 923 F.3d 85, 92 (2d Cir. 2019) (citation

omitted).    As the party invoking federal jurisdiction, the

plaintiff bears the burden of establishing these elements “for

each claim he seeks to press and for each form of relief that is

sought.”    Davis v. FEC, 554 U.S. 724, 734 (2008).

     “For an alleged injury to support constitutional standing,

it must be concrete and particularized and actual or imminent,

not conjectural or hypothetical.”     Knife Rights, Inc. v. Vance,

802 F.3d 377, 383 (2d Cir. 2015) (citation omitted).    Where a

plaintiff asserts injury from an allegedly unconstitutional

criminal statute, however, “it is not necessary that the

plaintiff first expose himself to actual arrest or prosecution

to be entitled to challenge the statute that he claims deters

the exercise of his constitutional rights.”    Babbitt v. United

Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979) (citation

omitted).    Rather, in the context of pre-enforcement challenges


                                  6
to criminal statutes, the Supreme Court has applied a “relaxed”

standing inquiry.    Nat’l Org. for Marriage, Inc. v. Walsh, 714

F.3d 682, 689 (2d Cir. 2013).    Under that standard, a plaintiff

satisfies the injury-in-fact requirement where he alleges an

intention to engage in a course of conduct arguably affected

with a constitutional interest, but arguably proscribed by a

statute, and there exists a credible threat of prosecution

thereunder.   Susan B. Anthony List v. Driehaus, 573 U.S. 149,

159, 162 (2014). 2

     When interpreting a challenged statute, courts should do no

more than determine whether the plaintiff’s proposed

interpretation is “reasonable enough.”    Vt. Right to Life Comm.,

Inc. v. Sorrell, 221 F.3d 376, 383 (2d Cir. 2000).    “If a

plaintiff’s interpretation of a statute is reasonable enough and

under that interpretation the plaintiff may legitimately fear

that it will face enforcement of the statute, then the plaintiff

has standing to challenge the statute.”    Pac. Cap. Bank, N.A. v.

Connecticut, 542 F.3d 341, 350 (2d Cir. 2008) (citation

omitted); see also Hedges v. Obama, 724 F.3d 170, 197 (2d Cir.

2013).


2 This standard also governs the standing inquiry on Picard’s
overbreadth claim. See Farrell v. Burke, 449 F.3d 470, 499 (2d
Cir. 2006) (“We allow a party to bring an overbreadth challenge
where that party satisfies the Article III requirement of
injury-in-fact, and where it can be expected satisfactorily to
frame the issues in the case.” (citation omitted)).

                                  7
     “The identification of a credible threat sufficient to

satisfy the imminence requirement of injury in fact necessarily

depends on the particular circumstances at issue.”    Knife

Rights, 802 F.3d at 384.    While “past enforcement against the

same conduct is good evidence that the threat of enforcement is

not chimerical,” a credible threat will not be found where a

plaintiff’s fear of criminal prosecution is “imaginary or wholly

speculative.”    Susan B. Anthony, 573 U.S. at 160, 164 (citation

omitted).    Because courts are generally willing to “presume that

the government will enforce the law,” Hedges, 724 F.3d at 197,

the standard for a showing a credible threat reflects “a low

threshold and is quite forgiving to plaintiffs seeking such

preenforcement review.”    Cayuga Nation v. Tanner, 824 F.3d 321,

331 (2d Cir. 2016) (citation omitted).

     Picard has standing to challenge the constitutionality of

the Act.    Picard has pleaded that he intends to engage in a

course of conduct that is protected by the First Amendment.     The

First Amendment protects speech concerning the administration of

the law so long as that speech does not present a “clear and

present danger” to the fair and impartial administration of

justice.    Wood v. Georgia, 370 U.S. 375, 389 (1962).   Picard’s

interpretation of the Act as prohibiting his intended conduct

appears reasonable.    The Act prohibits displaying signs within

two hundred feet of any courthouse containing matter “concerning


                                  8
the conduct of a trial being held in such courthouse.”    The

advocacy of jury nullification arguably constitutes speech that

concerns the conduct of a trial being held in the courthouse.

As Picard’s prior arrest shows, it is reasonable for him to fear

that he will be arrested if he again distributes his fliers

within two hundred feet of a New York courthouse.    See Vt. Right

to Life, 221 F.3d at 383.    Although the district attorney

declined to prosecute, the basis for that declination -- a

failure to “measure the distance between the defendant and the

courthouse” -- does little to ease Picard’s concern that that

Act prohibits his conduct.    See Susan B. Anthony, 134 U.S. at

164 (past enforcement supported substantial threat of future

prosecution, even though complaint was withdrawn).

     Picard having established an injury in fact, there is

little difficulty concluding that his injury is both traceable

to the defendants’ conduct and likely to be redressed by a

favorable judicial decision.    The threat of prosecution under

the Act that has chilled Picard’s speech, and a declaration

concerning the Act’s constitutionality -- whether on its face or

as applied -- would redress this alleged injury.    Accordingly,

Picard has adequately pleaded standing to bring his claims.

     In support of their motion to dismiss for lack of standing,

the defendants principally argue that the activity in which

Picard participated on December 4, 2017 is “plainly” beyond the


                                  9
scope of the Act.    According to the defendants, the plaintiff’s

advocacy for jury nullification would have to relate to a

particular trial being held at that moment in the courthouse in

order to violate the Act.    As a result, the defendants assert

that Picard’s asserted injury would not be redressed by an

injunction and he could have no reasonable fear of future arrest

for engaging in the same conduct in which he engaged on December

4, 2017.    In support of this argument, the defendants

principally rely on N.Y. Civil Serv. Comm’n v. Snead, 425 U.S.

457 (1976) (per curiam).    Snead, however, concerned a procedural

due process challenge to the New York Civil Service Law.      Id. at

457.    It did not apply the “relaxed” standing rules that govern

a pre-enforcement challenge to a criminal statute and is

therefore inapplicable to this case.    See Nat’l Org. for

Marriage, 714 F.3d at 689.

       While the defendants’ proposed construction of the Act --

i.e., that it prohibits jury nullification advocacy only if

directed at a specific trial -- may be correct, Picard has met

his burden to show that his conduct is “arguably proscribed” by

the Act.    Susan B. Anthony, 573 U.S. at 162.   Similarly,

Picard’s fear of prosecution under the Act is not defeated by a

benign interpretation of the Act offered through the defendants’

motions to dismiss.    Virginia v. Am. Bookseller’s Ass’n, Inc.,




                                  10
484 U.S. 383, 395 (1988).    Whatever the merits of Picard’s First

Amendment challenge, he has standing to pursue his claims.

II.   Sufficiency of the Pleading Against Clark

      Clark has also moved to dismiss the action because the

complaint fails to give her fair notice of her personal

involvement in the events underlying Picard’s claims.      Since

Clark is sued in her official capacity and a member of her staff

was the person who construed the Act, this motion is denied.

      It is well established that, when a plaintiff brings a

claim against an officer in her official capacity, that claim

represents “another way of pleading an action against an entity

of which an officer is an agent.”      Tanvir v. Tanzin, 894 F.3d

449, 458 (2d Cir. 2018) (citation omitted).      In such cases, “the

real party in interest is the governmental entity and not the

named official.”   Id. at 459 (citation omitted).     “It is well

settled that a state official may properly be made a party to a

suit seeking to enjoin the enforcement of an allegedly

unconstitutional act if that official plays some role in the

enforcement of the act.”    Schultz v. Williams, 44 F.3d 48, 61

n.13 (2d Cir. 1994) (citation omitted).

      The complaint states a claim against Clark in her official

capacity as District Attorney for Bronx County.      New York

district attorneys are responsible for prosecuting all crimes

and offenses cognizable in the jurisdiction in which the


                                  11
district attorney sits.   See N.Y. Cty. Law § 700.   Accordingly,

Clark -- and, if replaced, her successor -- played and may again

play a role in the enforcement of the Act in Bronx County, where

Picard intends to resume his advocacy of jury nullification.

One of her assistants decided on December 4, 2017 not to

prosecute Picard because there was no evidence that he had been

standing within two hundred feet of the courthouse.   That

assistant’s affidavit did not reflect the more narrow

construction of the Act on which defendants’ rely here.    To the

extent Clark argues that she should not be named as a defendant

because Picard has not established a credible threat of

prosecution, that argument is rejected for the reasons already

stated.



                            Conclusion

     The July 26, 2019 motions to dismiss the complaint are

denied.



Dated:    New York, New York
          December 2, 2019


                               ____________________________
                                        DENISE COTE
                               United States District Judge




                                 12
